DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/20/2022 has been entered.
 

Response to Arguments

Applicant's arguments regarding the 101 rejection, filed 11/20/2022 have been fully considered but they are not persuasive.
	
Regarding Claim 1 and 11, the “collection of information regarding the weather sensing devices,” and “obtaining a pre-determined value difference for the weather variable,” according to MPEP 2106.05(g) are both considered to be insignificant extra-solution activity; a mere data gathering step and fails to integrate the judicial exception into a practical application. “Issuing one or more instructions based on the determined distance for the configuration of the observation network,” is also considered to be an insignificant extra solution activity of data outputting. “Processing the sky images to determine a condition of clouds, the condition including cloud movement changes over time; determining a relationship between the value differences and distances among the weather sensing devices…,” according to the MPEP 2106.06(a)(2)(III)(A) recites a mental process (a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016)). “Calculating value differences for a weather variable based on the collected information,” according to the MPEP 2106.04(a)(2)(I)(A) is considered to be a mathematical concept, more specifically, mathematical relationships (iv. organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). The patentee in Digitech claimed methods of generating first and second data by taking existing information, manipulating the data using mathematical functions, and organizing this information into a new form. The court explained that such claims were directed to an abstract idea because they described a process of organizing information through mathematical correlations, like Flook's method of calculating using a mathematical formula. 758 F.3d at 1350, 111 USPQ2d at 1721). It is for these reason the examiner maintains the 101 rejection. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 through 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
A method for determining a configuration of observation network comprising weather sensing devices, the method being implemented by a processor configured to execute machine-readable instructions, wherein the method comprises: collecting information regarding the weather sensing devices , the information including sky images captured by weather sensing devices; processing the sky images to determine a condition of clouds, the condition including cloud movement changes over time; calculating value differences for a weather variable based on the collected information including the cloud movement change over time; determining a relationship between the value differences and distances among the weather sensing devices such that the relationship is determined based on a first distance and a first value difference corresponding to the first distance; obtaining a pre-determined value difference for the weather variable; determining a distance for positioning two weather sensing devices in the observation network based on the relationship and the pre-determined value difference; and issuing one or more instructions based on the determined distance for the configuration of the observation network.  
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.  
For example, steps of “calculating value differences for a weather variable based on the collected information” are treated by the Examiner as belonging to mathematical concept grouping, while the steps of “processing the sky images to determine a condition of clouds, the condition including cloud movement changes over time; determining a distance for positioning two weather sensing devices in the observation network based on the relationship and the pre-determined value difference” are treated as belonging to mental process grouping. 
Similar limitations comprise the abstract ideas of Claims 11.  
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
In Claim 1: a processor;
In Claim 11: a processor 
The additional element in the preamble of “A processor (generic processor) is generally recited and are not qualified as particular machines. “Collecting information regarding the weather sensing devices; obtaining a pre-determined value difference for the weather variable; and issuing one or more instructions based on the determined distance for the configuration of the observation network,” are considered to be insignificant extra solution activity and do not integrate the judicial exception into a practical application.
In conclusion, the above additional element, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  
However, the above claims do not include additional element that is sufficient to amount to significantly more than the judicial exception (Step 2B analysis). 
The claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2-10 and 12-20 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SINGLETARY whose telephone number is (571)272-4593. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on 571-272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J SINGLETARY/Examiner, Art Unit 2863                                                                                                                                                                                                        
/NATALIE HULS/Primary Examiner, Art Unit 2863